                                                                                          FILED
                                                                                          CLERK
UNITED STATES DISTRICT COURT                                                 10:43 am, Jan 16, 2020
EASTERN DISTRICT OF NEW YORK
                                                                                U.S. DISTRICT COURT
-------------------------------------------------------------------X
                                                                           EASTERN DISTRICT OF NEW YORK
KENNETH THOMAS KIIROJA,
                                                                                LONG ISLAND OFFICE
                                   Plaintiff,
                                                                       ORDER
                 -against-                                             No. 20-CV-00078 (GRB)

COMMISSIONER OF SOCIAL SECURITY,

                                    Defendant.
-------------------------------------------------------------------X
GARY R. BROWN, United States District Judge:

        On January 6, 2020, plaintiff Kenneth Thomas Kiiroja commenced this action against

defendant the Commissioner of Social Security seeking review of the decision of the

Administrative Law Judge pursuant to section 405(g) of the Social Security Act, as amended, 42

U.S.C. § 405(g). Docket Entry (“DE”) 1. Accompanying the complaint is an application to

proceed in forma pauperis and a proposed summons. DE 3. 1

        To qualify for in forma pauperis status, the Supreme Court has long held that “an

affidavit is sufficient which states that one cannot because of his poverty pay or give security for

the costs [inherent in litigation] and still be able to provide himself and dependents with the

necessities of life.” Adkins v. E.I. Du Pont De Nemours & Co., 335 U.S. 331, 339 (1948)

(internal quotation marks omitted). Plaintiff’s application does not include sufficient

information for the Court to make such finding. Plaintiff indicates that he is unemployed and

has no money in a checking or savings account. He avers that he has not received income from

any sources in the past twelve (12) months and has answered “n/a” to every other question on the

form. See DE 3. However, plaintiff has a residential apartment address noted on the Exhibit


1
  Given that plaintiff’s counsel has filed a proposed summons, it is unclear whether plaintiff
intends to rely on service by the United States Marshal Service in accordance with 28 U.S.C. §
1915(d). Accordingly, plaintiff shall so indicate upon renewal of the in forma pauperis
application.
annexed to the complaint even though he wrote N/A” in the space on the application that calls

for “any housing, transportation, utilities, or loan payments, or other regular monthly expenses

(describe and provide the amount of the monthly expense).” Id. ¶ 6.

       Given that plaintiff has not provided sufficient information for the Court to assess his

financial position in the abbreviated form, plaintiff is directed to complete the Application to

Proceed in District Court without Prepaying Fees or Costs (Long Form)” (AO 239).

Accordingly, plaintiff’s application to proceed in forma pauperis is denied without prejudice and

with leave to renew upon filing the enclosed “Application to Proceed in District Court without

Prepaying Fees or Costs (Long Form)” (AO 239). Alternatively, plaintiff may pay the $400.00

filing fee. Plaintiff shall either file the Long Form or remit the filing fee within two (2) weeks

of the date of this Order or this action will be dismissed without prejudice.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962). The Clerk of the

Court is directed to mail a copy of this Order to the pro se plaintiff.


SO ORDERED.

Dated: Central Islip, New York
       January 16, 2020                                         /s/ Gary R. Brown
                                                               GARY R. BROWN
                                                               United States District Judge
